 


 HR 1799 ENR: PPP Extension Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 1799 
 
AN ACT 
To amend the Small Business Act and the CARES Act to extend the covered period for the paycheck protection program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the PPP Extension Act of 2021. 2.Extension of covered period for paycheck protection program (a)In generalSection 7(a)(36)(A)(iii) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(iii)) is amended by striking March 31, 2021 and inserting June 30, 2021.  
(b)FundingSection 1102(b)(1) of the CARES Act (Public Law 116–136), as amended by section 323 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260), is amended by striking March 31, 2021 and inserting June 30, 2021. (c)RestrictionFrom June 1, 2021, through June 30, 2021, the Administrator of the Small Business Administration shall not accept new lender applications for loans under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) and shall only process such lender applications that have been submitted to the Administrator before June 1, 2021. 
3.Determination of Budgetary Effects 
(a)In generalThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)). (b)Senate paygo scorecardsThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
